Citation Nr: 1706344	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  15-11 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
In San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disability, to include depression and schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1954 to August 1956.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in October 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which declined to reopen a previously denied claim of service connection for an acquired psychiatric disability, to include schizophrenia, because new and material evidence had not been received.


FINDINGS OF FACT

1. A Board decision in July 2011 denied the appeal to reopen the Veteran's claim of service connection for a psychiatric disability.  The Veteran did not appeal this decision to the United States Court of Appeals for Veterans Claims (Court) and it became final.  

2. Evidence received since the July 2011 Board decision is not new and material in that it does not pertain to the basis for the prior denial of service connection and does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The July 2011 Board decision became final and the criteria for reopening the claim have not been met.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Standard for Reopening a Claim

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Additionally, the evidence necessary to meet the criteria of raising a reasonable possibility of substantiating the claim should be interpreted as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Evidence Previously Considered

The July 2011 Board decision noted that the Veteran had sought service connection for schizophrenia in July 1970, which was denied based on a finding that there was no evidence of any psychiatric disability in service or within the first year after service separation.  At that time, the evidence of record consisted of the Veteran's service treatment and service personnel records, VA treatment records, and a VA examination report from June 1970.  The VA examination showed that the Veteran had a diagnosis of chronic and severe schizophrenia.  

The Veteran filed again for service connection for a psychiatric disability in May 2006.  The Board noted that the evidence which had been added to the file since the July 1970 decision included VA examinations from October 1972 and February 2002, as well as treatment records from VA and private providers and statements from the Veteran.  None of the medical records showed any relationship between the Veteran's psychiatric disability and his active military service.  The Veteran contended in his statements that his psychiatric disability had its onset in service, specifically as a result of his asthma and his treatment for tonsillitis, and that it had resulted in a court martial while he was in Germany.  The Board found that these statements were not of probative value because the Veteran was not competent to provide a medical or psychiatric opinion linking his mental health problems to his military service.

Evidence Newly Received

Since the Board's July 2011 decision, additional evidence has been added to the record.  The Veteran submitted a statement in June 2013 from his treating mental health provider that included the opinion that the Veteran's depression and anxiety disorders were linked to his back disability to a reasonable degree of medical certainty.

Other evidence received since the July 2011 decision includes treatment records of recent treatment and the Veteran's current statement of health, including recent diagnoses of depression and anxiety, as well as the statements by the Veteran and his wife regarding the severity of his symptoms.

Analysis

The Board has reviewed the evidence received since the July 2011 Board decision and finds no basis for reopening the claim for service connection for an acquired psychiatric disability.  At the time of the July 2011 Board decision there was no evidence linking the Veteran's mental health disabilities to his military service.  The newly received evidence likewise does not demonstrate any link between the Veteran's mental health disabilities and his military service.  Although there is evidence of diagnosis of both depression and anxiety, which the Veteran's treating provider linked to his back disability, the Veteran's back disability is not service-connected and has not been linked to his service.  Therefore, this statement does not constitute new and material evidence, even under the low threshold for finding new and material evidence as outlined by Shade.  See 24 Vet. App. at 117; 38 C.F.R. § 3.156.


ORDER

New and material evidence not having been received, the appeal to reopen the claim for service connection for an acquired psychiatric disability, to include depression and schizophrenia, is denied.




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


